DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 13, “wherein: each of the loading, applying, etching, and cleaning are performed automatically within a single machine”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, and 15-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uematsu et al. (TW 201627238 A; IDS dated 11/15/2021 Foreign Patent Cite No. 1; see translation provided by Applicant on 11/15/2021 for the citations below; hereinafter Uematsu).
With regards to claims 1 and 15, Uematsu discloses a method for etching a substrate and an etched substrate having an etched portion (pages 20-21, “Processing methods for glass substrates”), comprising: 
loading the substrate onto a mask applicator (surface in which exposure and developing step were performed, page 20) to receive a mask; 
applying a solution to the substrate to prevent the mask from permanently adhering to the substrate; wherein the solution is a silicone polymer (page 18, paragraphs 4-5; notably “silicon” and “trimethylsilylamine group such as a cyano group and a silazane”); 
applying the mask to the substrate using the mask applicator (page 20, “Etching mask formation method”); 
etching the substrate with an etch applicator (page 20-21, “Processing methods for glass substrates”); and 
cleaning the substrate to remove the mask from the substrate (page 21, last paragraph of “Processing methods for glass substrates”).  
With regards to claim 7, Uematsu discloses the method according to Claim 1, wherein: 
the solution is a pre-coat solution (the amine treatment is a pre-treatment before forming the etching mask; page 15, “Pretreatment method”); 
the solution is applied using a spray applicator (“spray coating machine”, page 20, first paragraph); and 
the solution is applied to an entire surface of the substrate (page 15, “Pretreatment method”).  
With regards to claim 8, Uematsu discloses the method according to Claim 1, further comprising: stripping the mask from the substrate (page 21, last paragraph of “Processing methods for glass substrates”) prior to cleaning residual materials from the substrate.  
With regards to claims 16-17 and 19-31, Uematsu discloses the etched substrate according to claim 15.  The limitations of claims 16-17 and 19-31 are directed to a product-by-process.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In this particular case, the etched substrate made by the process as claimed does not provide any additional changes to the structure compared to the etched substrate as taught by Uematsu.  Thus, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  
With regards to claim 18, Uematsu discloses the etched substrate according to Claim 16, wherein: the substrate is a glass sheet (Abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (TW 201627238 A; IDS dated 11/15/2021 Foreign Patent Cite No. 1; see translation provided by Applicant on 11/15/2021 for the citations below; hereinafter Uematsu) in view of Eron (US Publication 2012/0007930; IDS dated 11/15/2021).
With regards to claim 2, Uematsu teaches the method according to Claim 1.
However, Uematsu is silent regarding wherein: the mask applicator is a digital flatbed printer.  
Eron teaches a mask applicator is a digital flatbed printer (FIG. 1 [0014-0016]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the digital flatbed printer as taught by Uematsu to apply the mask as taught by Uematsu with reasonable expectation of applying the mask to the whole surface of the glass ([0023]; Eron) as originally intended. 
With regards to claim 3, Uematsu, as combined with Eron, teaches the method according to Claim 2, wherein: the substrate (glass substrate; Uematsu) is loaded laterally onto a lateral mover of the digital flatbed printer (see FIG. 1; Eron).  
With regards to claim 4, Uematsu, as combined with Eron, teaches the method according to Claim 2, wherein: the mask is printed directly onto the substrate (page 20, “Etching mask formation method”; Uematsu).  
With regards to claim 12, Uematsu teaches the method according to Claim 1.  However, Uematsu is silent regarding wherein: at least one of the loading, applying, etching, and cleaning is performed automatically. 
Eron teaches a mask applicator is a digital flatbed printer (FIG. 1 [0014-0016]).
([0023]; Eron) as originally intended.  Thus, the combination of Uematsu and Eron would teach at least the applying (step) is performed automatically (by the printer of Eron; FIG. 1).
With regards to claim 14, Uematsu teaches the method according to Claim 1.  However, Uematsu is silent regarding the method further comprising: remotely actuating at least one of the mask applicator and the etch applicator.  
Eron teaches a mask applicator is a digital flatbed printer (FIG. 1 [0014-0016]) wherein the mask applicator can be remotely actuating (via computer terminal 5a, [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the digital flatbed printer as taught by Uematsu to apply the mask as taught by Uematsu with reasonable expectation of applying the mask to the whole surface of the glass ([0023]; Eron) as originally intended.  Thus, the combination of Uematsu and Eron would teach at least the applying (step) is performed automatically (by the printer of Eron; FIG. 1).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (TW 201627238 A; IDS dated 11/15/2021 Foreign Patent Cite No. 1; see translation provided by Applicant on 11/15/2021 for the citations below; hereinafter Uematsu) in view of Duval (US Publication 2004/0050818; IDS dated 11/15/2021).
With regards to claim 5, Uematsu teaches the method according to Claim 1.  However, Uematsu is silent regarding wherein: the mask applicator is a screen printer.  
Duval teaches a mask applicator is a screen printer ([0041-0042]).

With regards to claim 6, Uematsu, as combined with Duval, teaches method according to Claim 5, wherein: the mask is printed onto a plurality of substrates ([0002]; Duval).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (TW 201627238 A; IDS dated 11/15/2021 Foreign Patent Cite No. 1; see translation provided by Applicant on 11/15/2021 for the citations below; hereinafter Uematsu) in view of Yamada et al. (JP 201278464 A; see machine translation; hereinafter Yamada).
With regards to claim 9, Uematsu teaches the method according to Claim 1. 
However, Uematsu is silent regarding wherein: the etch applicator is a sandblaster.  
Yamada teaches a method of etching onto a glass plate, wherein the etch applicator is a sandblaster (page 6, last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known method of etching a plate (as taught by Uematsu) with another known method as taught by Yamada with reasonable expectation of etching as originally intended.
With regards to claim 10, Uematsu teaches the method according to Claim 1. 
However, Uematsu is silent regarding wherein: the etching of the substrate comprises: a dry etching process. 
Yamada teaches a method of etching onto a glass plate, wherein: the etching of the substrate comprises: a dry etching process (page 6, last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known method of etching a plate (as taught by Uematsu) .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (TW 201627238 A; IDS dated 11/15/2021 Foreign Patent Cite No. 1; see translation provided by Applicant on 11/15/2021 for the citations below; hereinafter Uematsu) in view of Yoshizawa et al. (US Publication 2012/0115399; IDS dated 11/15/2021; hereinafter Yoshizawa).
With regards to claim 11, Uematsu teaches the method according to Claim 1.  However, Uematsu is silent regarding the method further comprising: loading the substrate vertically into the etch applicator.  
Yoshizawa teaches an etch applicator wherein, the method comprising loading the substrate vertically into the etch applicator.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known method of etching a plate (as taught by Uematsu) with another known method as taught by Yoshizawa with reasonable expectation of etching as originally intended.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (TW 201627238 A; IDS dated 11/15/2021 Foreign Patent Cite No. 1; see translation provided by Applicant on 11/15/2021 for the citations below; hereinafter Uematsu).
With regards to claim 13, Uematsu teaches the method according to Claim 1.  However, Uematsu is silent regarding wherein: each of the loading, applying, etching, and cleaning are performed automatically within a single machine.  
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).  In this particular case, because Uematsu teaches the method according to claim 1 and automating a known activity is not sufficient to distinguish over the prior art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to automate the activity as taught by Uematsu with reasonable expectation of achieving the etched glass substrate as originally intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853